Kahn, J.
Motion to vacate taxation of costs is granted. Upon removal to this court the action became a City Court action. As the order allowing removal did not provide for Municipal Court costs there is no basis for taxing such costs. The costs here involved are statutory, and there is no room for the exercise, of discretion. Therefore, I cannot agree with the decision in Saraceno v. Eastern Cab Co., Inc. (168 Misc. 631). (See Gwizdak v. Netherland Cab Co., 51 N. Y. S. 2d 560, and cases there cited.)
The sum of $79.75, costs taxed as aforesaid, .will be credited upon the judgment and upon any execution issued thereunder. When the judgment creditor collects the amount of the actual recovery, $95, the judgment shall be deemed paid in full and shall be satisfied of record.